ITEMID: 001-23819
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: WITKOVSKA V. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Ms Eleonóra Witkovská, is a Slovakian national, who was born in 1931 and lives in Smolník.
The facts of the case, as submitted by the applicant, may be summarised as follows.
On 3 April 1998 the applicant sued a private company before the Poprad District Court. She claimed that construction works carried out by the defendant in her house resulted in defects and that the defendant should be ordered to repair those defects.
On 22 May 1998 the judge asked the applicant to submit further information including the address of the defendant as a letter of 15 April 1998 could not be served on its representatives. The applicant replied on 16 June 1998.
On 16 July and on 14 September 1998 the judge asked the defendant to submit comments on the action.
On 27 October 1998 the District Court discontinued the proceedings as the defendant had not been indicated correctly in the action. On 30 November 1998 the applicant appealed.
The District Court unsuccessfully attempted to serve the decision of 27 October 1998 and the applicant's appeal against it on the representative of the defendant. On 1 March 1999 the police informed the court that the representative had moved and that his address was unknown. The District Court then unsuccessfully tried to have the above documents delivered at the registered address of the defendant company. The representative of the defendant company appeared at the District Court and was served with the documents on 18 May 1999. On 1 July 1999 the case file was transmitted to the Prešov Regional Court.
On 17 November 1999 the Regional Court quashed the District Court's decision of 27 October 1998. The Regional Court's decision was delivered to the District Court on 30 December 1999.
The District Court heard the parties on 11 February 2000 and on 10 March 2000. In the course of March 2000 the parties submitted further documents at the court's request.
On 19 October 2000 the District Court heard witnesses. It then decided to obtain an expert opinion.
An expert was appointed on 22 December 2000. The applicant was instructed to pay an advance on the expert's fees. The expert submitted the opinion on 30 January 2001.
On 16 February 2001 and on 5 April 2001 the District Court urged the applicant to pay an advance on the expert's fees. On 5 April 2001 the applicant replied that the bank account number of the District Court had not been notified to her. On 23 April 2001 the applicant paid the sum due after she had received the relevant money transfer document from the District Court.
On 19 July 2001 the case was adjourned as the applicant's representative did not appear and the applicant was not in a position to comment on the expert opinion as the lawyer had not transmitted it to her.
The applicant submitted her written comments on the expert opinion on 11 September 2001.
Following the applicant's complaint about the conduct of the proceedings the file was sent to the Regional Court on 24 October 2001. It was returned to the District Court on 13 December 2001.
On 12 February 2002 and on 28 March 2002 the District Court adjourned the case with a view to obtaining further evidence. Such evidence was submitted in the course of May 2002.
On 12 July 2002 the judge requested the defendant to submit additional information.
A hearing was scheduled for 13 September 2002. The applicant's lawyer and a witness informed the District Court that they could not appear. The lawyer asked the court to proceed with the case in her absence. On 13 September 2002 the case was adjourned as the applicant insisted that it be proceeded with only in the presence of her lawyer.
On 26 September 2002 the District Court partly granted the applicant's action. The judgment was served on the parties on 15 and 26 November 2002 respectively.
On 29 November 2002 the applicant appealed against the part of the District Court's judgment by which her claim had been dismissed. The defendant appealed on 10 December 2002.
On 7 January 2003 the judge instructed the defendant to pay the court fee and to submit another copy of the appeal. The case file was submitted to the Regional Court on 7 March 2003.
On 23 September 2003 the Prešov Regional Court upheld the District Court's judgment of 26 September 2002.
On 12 February 2003 the applicant complained to the Constitutional Court about the length of the above proceedings before the Poprad District Court.
On 12 March 2003 the Constitutional Court declared the complaint admissible.
On 2 July 2003 the Constitutional Court found that the applicant's right to a hearing within a reasonable time had not been violated. The decision stated that the case was not complex from the legal point of view. However, certain difficulties arose due to the fact that the contract between the applicant and the defendant concerning the repair of the applicant's house had been concluded orally and that its contents were disputed between the parties. This required extensive evidence to be taken including an expert opinion.
The Constitutional Court held that the applicant and her representative had contributed to a certain extent to the length of the proceedings in that the lawyer had not transmitted the expert opinion to the applicant who was therefore not able to comment on it at the hearing held on 19 July 2001 at which her lawyer did not appear. In addition, the case had to be adjourned on 13 September 2002 as the applicant did not agree that it be proceeded with in the absence of her lawyer. The Constitutional Court's decision also stated that the applicant had paid an advance on the expert's fees belatedly and that she had not informed the District Court in time that she did not have at her disposal the information necessary for paying the fee.
In 1971 the applicant was dismissed from her job for political reasons. The final decision on this issue was delivered by the Košice Regional Court on 9 February 1972.
The State-owned company concerned again employed the applicant as from 1 November 1990. The company's representatives apologised to the applicant for the wrongs which had been caused to her. On 25 July 1991 the employer issued a certificate to the applicant under Section 22(1) of the Extra-Judicial Rehabilitations Act.
The applicant sought to obtain compensation for her earlier persecution. She was informed by several authorities including the Constitutional Court and the General Prosecutor's Office that her claim for compensation could not be satisfied under the existing law.
On 28 August 1996 the applicant claimed compensation for lost income from the Ministry of Justice under the State Liability Act of 1969. The Ministry refused to satisfy the claim and the applicant sought redress before the Spišská Nová Ves District Court.
The District Court dismissed the action on 18 February 1997. The decision stated that the relevant judicial decisions concerning the applicant's dismissal had not been quashed in a separate set of proceedings as required by Section 4(1) of the State Liability Act, and that that the applicant had no right to compensation under Section 22(6) of the Extra-Judicial Rehabilitations Act.
On 17 June 1999 the Košice Regional Court upheld the first instance judgment. The decision stated that in the applicant's case the Extra-Judicial Rehabilitations Act was a lex specialis with respect to the State Liability Act of 1969.
Extra-Judicial Rehabilitations Act of 1991
The aim of the Extra-Judicial Rehabilitations Act (Zákon o mimosúdnych rehabilitáciách, in force as from 1 April 1991) is to redress certain infringements of property and social rights which occurred between 25 February 1948 and 1 January 1989. The following provisions are relevant in the present case.
Pursuant to Section 21(1), legal actions terminating a person's contract of employment for reasons of political persecution or in violation of generally recognised human rights and freedoms are to be considered void for the purpose of the Extra-Judicial Rehabilitations Act.
Section 22(1) provides that the former employer or its successor shall issue, at the request of the person concerned, a certificate that the latter's contract of employment was terminated for reasons mentioned in Section 21(1).
Pursuant to paragraph 6 of Section 22, the fact that a legal act is considered as void under Section 21 neither renews an earlier terminated labour contract nor does it give a right to compensation for lost income or other damage.
Under Section 24(1), when the termination of employment is considered void within the meaning of Section 21, the period between the termination of the contract of employment and the date when the person concerned acquired a right to an old-age pension or invalidity pension is to be considered as the period of employment for the determination of that person's social security rights.
State Liability Act of 1969
Section 1 of Act No. 58/1969 on the liability of the State for damage caused by a State organ's decision or by its erroneous official action (“the State Liability Act”) provides that the State is liable for damage caused by unlawful decisions delivered by a public authority in the context of, inter alia, civil proceedings.
Pursuant to Section 4(1), a claim for damages can only be lodged after the decision by which damage was caused has been quashed by the competent authority as being unlawful.
